DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Regarding the Interview, a discussion was focused on incorporating FIG. 4 of the applicant into Claim 1 & 10. However, the applicant’s amendment appears to no bring aspects of the applicant’s FIG. 4 into the amended Claims – see current Objections and Rejections. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required – the “Boolean Operation” as recited in Claim 1 & 10.
Claim Objections
Appropriate correction is required for the following:
Claim 1 is objected to because line 12 recites “a RAT” and should recite “the RAT”; 
Claim 15 is objected to because in line 4 recites “a first generator contactor” and should recite “the first generator contactor” and 
Claim 15 is objected to because in line 4 recites “a second GLC” and should recite “the second GLC”.
Claims 1 & 10 are objected to because the applicant use parenthesis to describe a “Boolean Operation. The use of parenthesis in claims are used as reference characters corresponding to elements recited in the detailed description of the drawings. See MPEP § 608.01(m). Appropriate correction is required.
Claims 3-6 are objected because Claim 3-6 are currently dependent on a canceled Claim 2. Appropriate correction is required to correct Claims 3-6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 & 10, the recitation “(wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following condition is met (expressed as a Boolean operation): (the first GLC and the second GLC are both open) AND ((the first BTC and the second BTC are both open) OR the ALC is open).” is vague and indefinite. As previously stated in the Claim Objections, the use of parentheses is USED to referred to a reference in the specification or the drawings. The currently recited limitation is unclear how such limitation would be describing a “Boolean operation”. Moreover, the specification does not describe any Boolean operation. FIG. 4 shows:
contactors (switches) GLC1, GLC2, ALC, BTC1, BTC2 “open”, meaning all contactors (switches) are “open”;
NOT RECITED “air mode” as an input to what appears to be a first Boolean operator AND;
GLC 1 & GLC 2 “open” as inputs to the Boolean operator the first Boolean operator AND;
contactors (switches) BTC1, BTC2 “open” as inputs to what appears to be a second Boolean operator AND;
contactor ALC (switch) “open” as an input to what appears to be a third Boolean operator OR; 
the output of the second operator AND from the “open” contactors (switches) BTC1 & BTC2 as an input (unsure to be “open or closed”) to the third Boolean operator OR; &
the output of the third operator OR as an input (unsure to be “open or closed”) to the first Boolean operator AND.
Based on FIG.4 & “a-g” above, it appears that the first Boolean operator AND (see “b” above) takes “open” contactors GLC1, GLC2 as inputs, UNCLEAR “open or closed” ALC, BTC1, BTC2 (see “d-g” above) as inputs and an UNRECITED air mode (see “a” above) as an input. Moreover, the specification or the claim do NOT describe the present invention of the claimed meaning for “open” for such “Boolean operation”. Therefore, as recited and shown in FIG. 4, it is NOT clear how the “RAT automatic deployment controller is configured to deploy the RAT only if the following “Boolean operation” condition is met.  
 Claims 3-6 are objected because Claim 3-6 appears to be dependent Claim 1. 
Claim 15 is objected because Claim 15 is dependent on Claim 10.
Regarding Claim 6, the recitation “The system as recited in claim 2 (claim 2 is canceled), wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following logical condition is met: an air mode is detected for an aircraft onboard which the RAT is located; the first GLC is open; the second GLC is open; and the ALC is open OR the first and second BTC's are both open.” Claim 6 appears to depend in Claim 1 instead of Claim 2. In claim 1, the recites “wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following condition is met”. Therefore, Claim 6 appears to contradict Claims 1 “following condition” for the RAT to deploy.
PRIOR ART WOULD BY APPLIED AS BEST UNDERSTOOD BY THE EXAMINER. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buzzard (US 2014/0008488) in view of Swearingen (US 2012/0245746).
Regarding Claim 1, Buzzards discloses a system (Abstract) comprising: 
a first AC bus [108a] configured to supply power from a first generator [102a] (FIG. 1, ¶ [0016]); 
a first generator line contactor (GLC) [106a] selectively connecting the first AC bus [108a] to the first generator [102a] (FIG. 1 & ¶ [0020]; As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation); 
a second AC bus [108b] configured to supply power from a second generator [102b] (FIG. 1 & ¶[0016]); 
a second GLC [106b] selectively connecting the second AC bus [108b] to the second generator [102b] (FIG. 1 & ¶ [0020]; “As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation”); 
an auxiliary generator line contactor (ALC) [112] connected to selectively supply power to the first [108a] and second [108b] AC buses from an auxiliary generator [110] (FIG. 1 & ¶ [0017-0018]; the auxiliary generator 110 may be coupled to the variable frequency converter/motor controller 104 a via a line contactor 112, a bus tie contactor 114 a, and the AC bus 108 a. Similarly, the auxiliary generator 110 may be coupled to the variable frequency converter/motor controller 104 b via the line contactor 112, a bus tie contactor 114 b, and the AC bus 108 b); 
a first bus tie contactor (BTC) [114a] electrically connecting between the first GLC [106a] and the ALC [112] (FIG. 1 & ¶ [0020]; As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation);
a second BTC [114b] electrically connecting between the ALC [112] and the second GLC [106b] (FIG. 1 & ¶ [0020]; As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation).
Buzzard is silent to disclose:
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC; and
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following condition is met (expressed as a Boolean operation): 
(the first GLC and the second GLC are both open) AND ((the first BTC and the second BTC are both open) OR the ALC is open).
Swearingen teaches:
a ram air turbine (RAT) [4] automatic deployment controller [2] operatively connected to the first GLC [GLC 1, ¶ [0005]; wherein two of the three aeronautical power generators 14 are two main engine generators with respective primary power generation contactor signals represented by GLC 1 and GLC 2], the second GLC [GLC 2, ¶ [0005]; wherein two of the three aeronautical power generators 14 are two main engine generators with respective primary power generation contactor signals represented by GLC 1 and GLC 2], the ALC [ALC, ¶ [0005]; wherein two of the three aeronautical power generators 14 are two main engine generators with respective primary power generation contactor signals represented by GLC 1 and GLC 2 and the remaining aeronautical power generator is an auxiliary power unit generator with a respective aeronautical power generation contactor signal represented by ALC], 
the first BTC [32], and the second BTC [34] to automatically deploy a RAT [4, ¶ [0005]; automatic deployment circuit 30 (connected to 4 – see FIG. 1) to change the state of the aeronautical power engagement signal under this circumstance. An AND gate 32 receives the aeronautical power generation contactor signals GLC 1 and GLC 2, an AND gate 34]  based on the combined status of the first GLC [32], the second GLC [GLC 2], the ALC [ALC], the first BTC [32], and the second BTC [34] (FIG. 1-2, ¶ [0005]; AND gate 36 receives the aeronautical power generation contactor signals GLC 2 and ALC. An OR gate 38 receives outputs of the AND gate 32 and the AND gate 34, and an OR gate 40 receives outputs of the AND gate 36 and the OR gate 38. APES); and
wherein the RAT [4] automatic deployment controller [2] is configured to deploy the RAT [4] only if the following condition is met (expressed as a Boolean operation) [FIG. 2 shows a “Boolean Operation”] (FIG. 1-2); 
OR the ALC is open [38 represents receives the output 32, 35 & 36 where GLC1, GLC2  & ALC) (¶ [0005-0006], TABLE: shows ALC open as “0” in several occasions).
Swearingen ¶ [0001] states (X) “a controller for a ram air turbine that may incorporate a possible embodiment. FIG. 2 is a schematic diagram of “digital logic for the controller that performs a method of automatic ram air turbine” deployment according to a possible embodiment.
One of ordinary skilled in the art would recognize that incorporating Swearingen’s controller for a ram air turbine “digital logic” (refer to X), such “logic” can be incorporated to control ALL the combined CONTACTORS as disclosed by Buzzard;
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Swearingen ram air turbine (RAT) automatic deployment controller operatively connected to Buzzard’s system. One would be motivated to do so in order to “automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC” to be used in an aircraft during emergency power conditions arising in flight and to prevent such deployment whilst the aircraft sits on the ground during ground operations.
Regarding Claim 3, Buzzard in view of Swearingen disclose the system as recited in claim 2 [see rejected Claim 1].
The combination of Buzzard with Swearingen discloses:
“a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC” (see rejected Claim 1) & logic design (refer to X).
MOREOVER – The combination of Buzzard with Swearingen discloses further comprising: 
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller (THE first GLC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); 
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller (THE second GLC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); 
an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller (THE ALC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); 
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller (THE first BTC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); and 
a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller (THE second BTC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller).
Regarding Claim 4, Buzzard in view of Swearingen disclose the system as recited in claim 3 [see rejected Claim 3].
The combination of Buzzard with Swearingen discloses:
“a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC” (see rejected Claim 1) & logic design (refer to X).
MOREOVER – The combination of Buzzard with Swearingen discloses further comprising: 
wherein the first and second GLC auxiliary status contacts, the ALC auxiliary status contact, and the first and second BTC auxiliary status contacts are all connected to the RAT automatic deployment controller individually (Since the “contactors” are independent from each other).
Regarding Claim 7, Buzzard in view of Swearingen disclose the system as recited in claim 1 [see rejected Claim 1].
Buzzard further discloses further comprising the first [102a] and second generators [102b] respectively connected to the first [106a] and second GLC's [106b] (FIG. 1 & ¶ [0014]).
Regarding Claim 8, Buzzard in view of Swearingen disclose the system as recited in claim 7 [see rejected Claim 7].
Buzzard further discloses further comprising the auxiliary generator [110] connected to the ALC [112] (FIG. 1 ¶ [0014]).
Regarding Claim 9, Buzzard in view of Swearingen disclose the system as recited in claim 1 [see rejected Claim 1].
Swearingen further discloses disclose further comprising the RAT [4] operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller [2] (FIG. 1 & ¶ [0003]; The automatic deployment system 2 may engage a ram air turbine deployment solenoid 28 that deploys the ram air turbine 4 when the automatic deployment system 2 determines that the aircraft 6 is airborne).
It would have been obvious to modify “the RAT operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller” in the modified system to allow automatic deployment of the ram air turbine only upon the occurrence of a sequence of aircraft system conditions.
Regarding Claim 10, Buzzard discloses a method of distributing power (Abstract) comprising: 
supplying power to at least one of a first AC bus [108a] and a second AC bus [108b] from at least one of a first generator [102a], a second generator [102b] and/or an auxiliary generator [110] (FIG. 1 & ¶[0014]). 
Buzzard is silent to:
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off,
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following condition is met (expressed as a Boolean operation): 
(the first GLC and the second GLC are both open) AND ((the first BTC and the second BTC are both open) OR the ALC is open).
Swearingen teaches:
automatically deploying a ram air turbine (RAT) [2] if the first and second AC buses are powered off (FIG. 1-2 as shown in TABLE 5 when 0s are the inputs).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Swearingen teachings (see a) into Buzzard’s system. One would be motivated to do so in order for a ram air turbine for an aircraft deploying only when emergency power conditions arise in flight and to prevent such deployment whilst the aircraft sits on the ground during ground operations.
MOREOVER, Swearingen teaches:
wherein the RAT [4] automatic deployment controller [2] is configured to deploy the RAT [4] only if the following condition is met (expressed as a Boolean operation) [FIG. 2 shows a “Boolean Operation”] (FIG. 1-2); 
OR the ALC is open [38 represents receives the output 32, 35 & 36 where GLC1, GLC2  & ALC) (¶ [0005-0006], TABLE: shows ALC open as “0” in several occasions).
Swearingen ¶ [0001] states (X) “a controller for a ram air turbine that may incorporate a possible embodiment. FIG. 2 is a schematic diagram of “digital logic for the controller that performs a method of automatic ram air turbine” deployment according to a possible embodiment.
One of ordinary skilled in the art would recognize that incorporating Swearingen’s controller for a ram air turbine “digital logic” (refer to X), such “logic” can be incorporated to control ALL the combined CONTACTORS as disclosed by Buzzard;
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Swearingen ram air turbine (RAT) automatic deployment controller operatively connected to Buzzard’s system. One would be motivated to do so in order to “automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC” to be used in an aircraft during emergency power conditions arising in flight and to prevent such deployment whilst the aircraft sits on the ground during ground operations.
Regarding Claim 12, Buzzard in view of Swearingen disclose the method as recited in claim 10.
Swearingen further discloses wherein automatically deploying the RAT includes not having a human user deploy the RAT (¶ [0003]; 2 is AUTOMATIC).
It would have been obvious for the modified system to “automatically deploying the RAT includes not having a human user deploy the RAT” to allow automatic deployment of the ram air turbine only upon the occurrence of a sequence of aircraft system conditions.


Regarding Claim 13, Buzzard in view of Swearingen disclose the method as recited in claim 10.
Swearingen further discloses wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight (¶ [0002]; In particular, automatic deployment of the ram air turbine should only be able to occur when the aircraft is airborne).
It would have been obvious for the modified system to “wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight” to allow automatic deployment of the ram air turbine only upon the occurrence of a sequence of aircraft system conditions.
Regarding Claim 14, Buzzard in view of Swearingen disclose the method as recited in claim 10.
Buzzards further discloses the first and second GLC's [106a & 106b], a first bus tie contactor (BTC) [114a] a second BTC [114b] and an auxiliary generator line contactor (ALC) [112] (FIG. 1).
Swearingen further discloses automatically deploying [by 2] the RAT [4] (FIG. 1-2 & ¶ [0003-0004])
It would be obvious to one of ordinary skilled in the art for the modified system to operate contactors and RAT automatic deployment controller to – 
wherein automatically deploying the RAT is only performed if the first and second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open;
since “opening” or “closing” contactors can be programed in Swearingen controller [2] to “if the first and second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open”.
One would be motivated to do so in order to provide specific commands when to “open” and close” contactors as needed by the controller – for instance for emergency power.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-11 of U.S. Patent No. 11,108,349. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Patent (’349) recites all the same recitations “I-XIV” (See Table Below for Claim 1, 3 & 5 of the present case and Claim 1 of Patent ‘349).
Claim 1 of Patent (‘349) lacks “a Boolean operation” where the RAT would operate if a specific condition is met. The condition is also disclosed by Patent (’349) without the “Boolean operation”.
At the time of filing the application, a person of ordinary skill in the art would have recognized that Boolean logic and operators (based on Boolean algebra) play a central role in the specification, construction, and optimization of hardware architectures – “controllers”. The Boolean operators would be capable to performs any method, including a method of automatic ram air turbine deployment as disclosed in the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of claim 1 by employing a “Boolean operation” to automatically operate a controller to deploy the RAM as presented in the present invention.  (MPEP 2143.I.).
Claim 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 7 & 10 of U.S. Patent No. Vanevenhoven (US 11,108,349).
Claim 10-11 of Patent (’349) recites all the same recitations “XV-XIX” (See Table Below for Claim 10-11) of the present case and Claim 7 & 10 of Patent ‘349).
Claim 10-11 of Patent (‘349) lacks “a Boolean operation” where the RAT would operate if a specific condition is met. The condition is also disclosed by Patent (’349) without the “Boolean operation”.
At the time of filing the application, a person of ordinary skill in the art would have recognized that Boolean logic and operators (based on Boolean algebra) play a central role in the specification, construction, and optimization of hardware architectures – “controllers”. The Boolean operators would be capable to performs any method, including a method of automatic ram air turbine deployment as disclosed in the present invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of claim 1 by employing a “Boolean operation” to automatically operate a controller to deploy the RAM as presented in the present invention.  (MPEP 2143.I.)
Moreover, the Examiner provides a side-by-side comparison of the pending invention's claim with the patented claim in the table below, as evidence to support his rejection.
The Present Invention’s Claims 1, 3 & 5 are the same limitations as in Pat ‘349’s Claim 1. The claims at issue are not identical, they are not patentably distinct from each (see Office Action previous paragraph 26 above). 
The Present Invention’s Claim 4 is the same limitation as in Pat 349’s Claim 2.
The Present Invention’s Claim 7 is the same limitation as in Pat 349’s Claim 3.
The Present Invention’s Claim 8 is the same limitation as in Pat 349’s Claim 4.
The Present Invention’s Claim 9 is the same limitation as in Pat 349’s Claim 5.
The Present Invention’s Claim 1-2 & 6 are the same limitation as in Pat 349’s Claim 6.
The Present Invention’s Claim 10-11 is the same limitation as in Pat 349’s Claim 7 & 10. The claims at issue are not identical, they are not patentably distinct from each (see Office Action previous paragraph 27 above).
The Present Invention’s Claim 12 is the same limitation as in Pat 349’s Claim 8.
The Present Invention’s Claim 13 is the same limitation as in Pat 349’s Claim 9.
The Present Invention’s Claim 10 & 14-15 is the same limitation as in Pat 349’s Claim 11.
PRESENT INVENTION
17/315,597
US PATENT
11,108,349
CLAIM 1
A system comprising: 
I. a first AC bus configured to supply power from a first generator; 

II. a first generator line contactor (GLC) selectively connecting the first AC bus to the first 5generator; 

III. a second AC bus configured to supply power from a second generator; 

IV. a second GLC selectively connecting the second AC bus to the second generator; 
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator; 

V. 10a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC; 
a second BTC electrically connecting between the ALC and the second GLC; and 

VI. a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy 15a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC.

VII. wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following is met (as a Boolean Operation);  
VIII. (the first GLC and the second GLC are both open) AND ((the first BTC and the second BTC are both open) OR the ALC is open).

CLAIM 3
The system as recited in claim 2,
further comprising: 10 92061006v.1Docket No. 1590052.185US3 125663US02 

IX. a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller; 

X. a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller; 

XI. 5an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller; 

XII. a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and 

XIII. a second BTC auxiliary status contact connected to provide status of the second BTC to 10the RAT automatic deployment controller.

CLAIM 5
The system as recited in claim 3,
XIV. wherein the first and second GLC auxiliary status contacts are connected to the RAT automatic deployment controller in series with one another and are connected in series with the ALC auxiliary status contact, and wherein the first and second BTC auxiliary status contacts are connected in series with each other and are connected in parallel with the ALC auxiliary status contact.
CLAIM 1
1. A system comprising:
I. a first AC bus configured to supply power from a first generator;

II. a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator;

III. a second AC bus configured to supply power from a second generator;

IV. a second GLC selectively connecting the second AC bus to the second generator;
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator;

V. a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC;
a second BTC electrically connecting between the ALC and the second GLC; and

VI. a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy the RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC, 

VII. wherein the RAT automatic deployment controller is configured to deploy the RAT only if 

VIII. the first BTC and second BTC are both open or the ALC is open, and the first GLC and the second GLC are both open, 



further comprising:

IX. a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller;

X. a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller;

XI. an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller;

XII. a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and

XIII. a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller, 



XIV. wherein the first and second GLC auxiliary status contacts are connected to the RAT automatic deployment controller in series with one another and are connected in series with the ALC auxiliary status contact, and wherein the first and second BTC auxiliary status contacts are connected in series with each other and are connected in parallel with the ALC auxiliary status contact.
CLAIM 4
The system as recited in claim 3, 
wherein the first and second GLC auxiliary status contacts, the ALC auxiliary status contact, and the first and second BTC auxiliary status contacts are all connected to the RAT automatic deployment controller individually.
CLAIM 2
The system as recited in claim 1, 
wherein the first and second GLC auxiliary status contacts, the ALC auxiliary status contact, and the first and second BTC auxiliary status contacts are all connected to the RAT automatic deployment controller individually.
CLAIM 7
The system as recited in claim 1, 
further comprising the first and second generators respectively connected to the first and second GLC's.
CLAIM 3
The system as recited in claim 1, 
further comprising the first and second generators respectively connected to the first and second GLC's.
CLAIM 8
The system as recited in claim 7, 
further comprising the auxiliary generator connected to 10the ALC.
CLAIM 4
The system as recited in claim 3, 
further comprising the auxiliary generator connected to the ALC.

CLAIM 9
The system as recited in claim 1, 
further comprising the RAT operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller.
CLAIM 5
The system as recited in claim 1, 
further comprising the RAT operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller.
CLAIM 1
A system comprising: 

a first AC bus configured to supply power from a first generator; 

a first generator line contactor (GLC) selectively connecting the first AC bus to the first 5generator; 

a second AC bus configured to supply power from 
a second generator; 

a second GLC selectively connecting the second AC bus to the second generator; 

an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator; 

10a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC; 
a second BTC electrically connecting between the ALC and the second GLC; and 

a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy 15a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC.

CLAIM 2
The system as recited in claim 1,
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the first BTC and second BTC are both open or the ALC is 20open, and the first GLC and the second GLC are both open.

CLAIM 6 
The system as recited in claim 2,
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following logical condition is met: 11 
92061006v.1Docket No. 1590052.185US3 125663US02 
an air mode is detected for an aircraft onboard which the RAT is located; the first GLC is open; the second GLC is open; and the ALC is open OR the first and second BTC's are both open.
CLAIM 6
A system comprising:

a first AC bus configured to supply power from a first generator;

a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator;

a second AC bus configured to supply power from 
a second generator;

a second GLC selectively connecting the second AC bus to the second generator;

an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator;

a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC;
a second BTC electrically connecting between the ALC and the second GLC; and

a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy the RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC, 



wherein the RAT automatic deployment controller is configured to deploy the RAT only if the first BTC and second BTC are both open or the ALC is open, and the first GLC and the second GLC are both open 



wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following logical condition is met:

an air mode is detected for an aircraft onboard which the RAT is located; the first GLC is open; the second GLC is open; and the ALC is open OR the first and second BTC's are both open.

CLAIM 10
A method of distributing power comprising: 

XV. supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and 

XVI. automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off,



XVII. wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following is met (as a Boolean Operation);  

XVIII. (the first GLC and the second GLC are both open) AND ((the first BTC and the second BTC are both open) OR the ALC is open).


CLAIM 11
The method as recited in claim 10,
XIX. wherein automatically deploying the RAT includes automatically deploying the RAT when the auxiliary generator is available to provide power but is not connected to either of the first or second AC buses.
CLAIM 7
A method of distributing power comprising:

XV. supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and

XVI. automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off,

CLAIM 10
The method as recited in claim 7,
XVII. wherein automatically deploying the RAT is only performed if 


XVIII. a first and a second GLC's are open AND a first bus tie contactor (BTC) a second BTC are both open OR an auxiliary generator line contactor (ALC) is open.



XIX. wherein automatically deploying the RAT includes automatically deploying the RAT when the auxiliary generator is available to provide power but is not connected to either of the first or second AC buses.
CLAIM 12
The method as recited in claim 10, 
wherein automatically deploying the RAT includes not having a human user deploy the RAT.
CLAIM 8
The method as recited in claim 7, 
wherein automatically deploying the RAT includes not having a human user deploy the RAT.
CLAIM 13
The method as recited in claim 10,
wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight.
CLAIM 9
The method as recited in claim 7,
wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight.
CLAIM 10
A method of distributing power comprising: 

supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and 
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off.

CLAIM 14
The method as recited in claim 10,
wherein automatically deploying the RAT is only performed if the first and second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open.

CLAIM 15
The method as recited in claim 14,
wherein automatically deploying the RAT is performed only if the following logical condition is met: 

an air mode is detected for an aircraft onboard which the RAT is located; 

15a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator is open; 

a second GLC selectively connecting the second AC bus to the second generator is open; and 
the ALC is open OR the first and second BTC's are both open.
CLAIM 11
A method of distributing power comprising:

supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off, 



wherein automatically deploying the RAT is only performed if a first and a second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open, 



wherein automatically deploying the RAT is performed only if the following logical condition is met:

an air mode is detected for an aircraft onboard which the RAT is located;

the first generator line contactor (GLC) selectively connecting the first AC bus to the first generator is open;

the second GLC selectively connecting the second AC bus to the second generator is open; and 
the ALC is open OR the first and second BTC's are both open.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/
Examiner, Art Unit 2832